Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: the prior art neither discloses nor suggests, in combination with the other limitations of independent claims 1 and 11, a soldering system comprising at least first and second soldering devices, each having a microprocessor and/or microcontroller and a wireless data connection, such that the first soldering device establishes a wireless data connection with the second soldering device, to control the second soldering device, and establishes a wireless data connection with an electronic device providing visual information output. 
The Examiner notes that by “soldering device,” Applicant refers to “a soldering iron, a desoldering iron or a hot air gun,” and the “solder-fume extraction devices... hot plates... [and] rework systems” used in concert with them during a soldering process (see US PGPub. ¶¶ [0002]-[0005]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        1/16/21